t cc no united_states tax_court joseph d and wanda s lunsford petitioners v commissioner of internal revenue respondent docket no 18071-99l filed date r issued a notice_of_intent_to_levy and ps requested a hearing before an irs appeals officer a pursuant to sec_6330 i r c in their regquest ps questioned whether there was a valid summary record of the assessment of the taxes in issue a sent a letter to ps that enclosed a form_4340 certificate of assessments and payments showing that the assessments were made and invited ps to raise additional issues but ps did not do so a did not schedule a face-to- face hearing a issued a notice_of_determination and ps timely petitioned the tax_court for review held the tax_court has jurisdiction under sec_6330 a i r c based on a valid notice_of_determination and a timely filed petition in determining the validity of the notice_of_determination for jurisdictional purposes we do not look behind the notice to see whether ps were afforded an appropriate irs appeals hearing the notice_of_determination sent to ps was valid on its face and we have jurisdiction to review the determination 115_tc_417 is overruled to the extent it -- - requires the court to look behind the notice_of_determination to see whether a proper hearing opportunity was given in order to decide whether the notice was valid joyce m griggs for petitioners ross m greenberg for respondent opinion ruwe judge this case arises from a petition for judicial review filed under sec_6330 a the issue for decision is whether this court has jurisdiction to review respondent’s determination to proceed with collection by way of levy at the time petitioners filed their petition they resided in asheville north carolina when this case was called for trial the parties submitted the case fully stipulated for convenience we combine the facts which are not in dispute with our opinion sec_6331 authorizes the commissioner to levy against property and property rights where a taxpayer fails to pay taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send notice of an intent to levy to the taxpayer and sec_6330 requires the ‘unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure - secretary to send a written notice to the taxpayer of his right to a hearing sec_6330 affords taxpayers the right toa fair hearing before an impartial irs appeals officer sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 a specifies issues that the taxpayer may raise at the appeals hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection action and alternatives to collection sec_6330 a the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or the taxpayer otherwise had an opportunity to dispute the tax_liability sec_6330 b sec_6330 provides that a determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 then provides judicial review of determination --the person may within days of a determination under this section appeal such determination-- - - a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states thus if we have general jurisdiction over the type of tax involved a determination by appeals and a timely petition are the only requirements for the exercise of our jurisdiction under sec_6330 temporary regulations promulgated under sec_6330 require that the determination by appeals be issued in the form of a written notice sec_301_6330-1t e qo a-e7 temporary proced admin regs fed reg date thus we have held that our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and a timely petition for review 117_tc_122 offiler v commissioner t cc 114_tc_176 on date respondent issued a notice_of_intent_to_levy to petitioners the proposed levy was to collect unpaid -h conf rept pincite 1998_3_cb_747 states in pertinent part judicial review the conferees expect the appeals officer will prepare a written_determination addressing the issues presented by the taxpayer and considered at the hearing accord goza v commissioner t1 c income taxes of dollar_figure for the taxable years and on date petitioners filed a form request for a collection_due_process_hearing in which they raised the following issue regarding the validity of the assessments made by respondent i do not agree with the collection action of levy and notice_of_intent_to_levy the basis of my complaint is what i believe to be the lack of a valid summary record of assessment pursuant to cfr dollar_figure03-1 without a valid assessment there is no liability without a liability there can be no levy no notice_of_intent_to_levy nor any other collection actions on date the appeals officer wrote a letter to petitioners indicating that the validity of the assessments had been verified and attached a form_4340 certificate of assessments and payments which clearly shows that the assessments in question were made and remained unpaid the appeals officer concluded the letter stating if you wish to discuss other matters such as resolution of the liability please contact me by date otherwise we will issue a determination petitioners made no response to this letter no further proceedings or exchange of correspondence occurred prior to the appeals officer’s determination svarious irs forms refer to the appeals hearing that is contemplated by sec_6330 as a collection_due_process or cdp hearing -- - on date a notice_of_determination was sent to petitioners by the irs appeals_office which sustained the proposed levy the notice_of_determination included findings that all procedural administrative and statutory requirements were met the form_4340 satisfied the requirements of sec_6203 petitioners failed to present any collection alternatives and the proposed levy was justified on date petitioners filed a timely petition to the tax_court neither petitioners nor respondent has moved or argued that we lack jurisdiction in this case however questions regarding jurisdiction were raised by the trial judge at the time the case was called for trial the specific jurisdictional question concerned whether petitioners were offered an opportunity for a hearing with an irs appeals officer the trial judge’s inquiry was based on our opinion in 115_tc_417 which held that we lacked jurisdiction under sec_6330 if the taxpayer was not given an opportunity for an appeals hearing sec_6203 requires the secretary to record the liability of the taxpayer and to furnish a copy of the record of assessment to the taxpayer on request sec_301_6203-1 proced admin regs provides that an assessment officer shall make the assessment and sign the summary record of assessment the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment - jj - in meyer v commissioner supra pincite we looked behind the notice_of_determination to find that the taxpayer was not offered an appeals hearing we then found that the notice_of_determination was invalid and that the tax_court was without jurisdiction to review the appeals officer’s determination id for the reasons discussed below we now conclude that our opinion in meyer was incorrect as a preliminary matter we point out that this court should not have decided whether the notice_of_determination was valid in meyer v commissioner supra because we did not have subject matter jurisdiction we have held that we lack jurisdiction under sec_6330 when the tax in issue is one over which we normally do not have jurisdiction see johnson v commissioner t c _ -s- 114_tc_171 the tax in meyer v commissioner supra was a frivolous_return penalty over which we normally have no jurisdiction we therefore had no subject matter jurisdiction under sec_6330 115_tc_324 in that situation sec_6330 provides that if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court thus in meyer v commissioner supra we see 108_fsupp2d_1361 m d fla holding that the district_court lacked subject matter continued --- - decided an issue regarding the adequacy of the hearing opportunity and its ramifications which should have been considered in the first instance by a district_court with subject matter jurisdiction secondly in meyer v commissioner supra our holding that the notice_of_determination was invalid was improperly predicated on facts regarding procedures that were followed prior to the issuance of the notice_of_determination rather than on the notice_of_determination itself id pincite our analysis in meyer improperly required us to look behind the notice_of_determination in offiler v commissioner t c pincite we analogized a notice_of_determination issued pursuant to sec_6330 to a notice_of_deficiency issued pursuant to sec_6212 and said that the notice_of_determination is the jurisdictional equivalent of a notice_of_deficiency in the context of a continued jurisdiction over a sec_6330 case involving income_tax and noting that the taxpayer had days to file in the tax_court in true the taxpayer had not been given an opportunity for an appeals hearing the district_court properly deferred consideration of that matter to the tax_court which had subject matter jurisdiction in 115_tc_417 we correctly stated the role that a notice_of_determination and timely petition play in our jurisdiction as follows sec_6330 imposes certain procedural prerequisites on judicial review of collection matters continued - notice_of_deficiency we have consistently held that as a general_rule we do not look behind the notice to determine its validity 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 79_tc_185 70_tc_15 62_tc_324 it is well established that the tax_court will generally examine only the notice_of_deficiency to determine whether the notice was valid for jurisdictional purposes see 46_f3d_382 ndollar_figure 5th cir affg in part and revg in part tcmemo_1992_168 875_f2d_1396 9th cir we believe the same principles are applicable to a sec_6330 determination our jurisdiction under sec_6330 d a 1s established when there is a written notice that embodies a continued much like the court’s deficiency jurisdiction the court’s jurisdiction under sec_6330 is dependent upon a valid determination_letter and a timely filed petition for review see rule b like a notice_of_deficiency under sec_6213 an appeals_office determination_letter is a taxpayer’s ticket to the tax_court see 114_tc_492 see also 81_tc_65 113_tc_132 moreover a petition for review under sec_6330 must be filed with the appropriate court within days of the mailing of the determination_letter see 115_tc_114 -- - determination to proceed with the collection of the taxes in issue and a timely filed petition to the extent that 115_tc_417 holds that we must first look behind the determination to see whether a proper hearing was offered in order to have jurisdiction meyer is overruled we are of course cognizant of the role stare_decisis plays in this court and in other federal courts especially in the context of statutory construction see eg 111_tc_210 affd 214_f3d_1254 10th cir nevertheless when this court decided meyer v commissioner supra lien and levy cases under sec_6330 were just starting to reach this court in the nascent stages of our sec_6330 jurisprudence we made a decision limiting our jurisdiction after almost a year of experience in dealing with lien and levy cases we have come to the conclusion that the jurisdictional analysis in meyer was incorrect and has resulted in unjustified delay in the resolution of cases whether there was an appropriate hearing opportunity or whether the hearing was conducted properly or whether the hearing was fair or whether it was held by an impartial appeals officer or whether any of the other nonjurisdictional provisions of sec_6330 were properly followed will all be factors that we must take into consideration under sec_6330 in deciding such cases but none of these factors should preclude us from exercising our jurisdiction under sec_6330 in order to resolve the underlying dispute ina fair and expeditious manner in the instant case there is nothing in the notice_of_determination which leads us to conclude that the determination was invalid the notice_of_determination clearly embodies the appeals officer’s determination that collection by way of levy may proceed thus regardless of whether petitioners were given an appropriate hearing opportunity there was a valid determination and a timely petition those are the only statutory reguirements for jurisdiction in sec_6330 a accordingly we hold that we have jurisdiction to review the determination in this case an appropriate order will be issued reviewed by the court wells cohen swift gerber colvin gale and thornton jj agree with this majority opinion halpern j concurring i concur with the majority that we have jurisdiction to hear an appeal from a sec_6330 c determination notwithstanding that no sec_6330 hearing was held i write separately to lend support to the majority’s conclusion and to offer some comments concerning our authority to dictate to respondent the nature of the hearing required by sec_6330 i jurisdiction a meyer v commissioner in 115_tc_417 the taxpayers had requested a sec_6330 hearing the appeals officer considering the grounds raised by the taxpayers did not schedule or offer to schedule a conference with the taxpayers but proceeded to issue notices of determination the notices that all administrative procedures had been met and respondent would proceed with collection against them for the years in issue id pincite the taxpayers appealed to this court and we dismissed for lack of jurisdiction concluding that the notices were invalid because the appeals officer had not provided the taxpayers with an opportunity for a hearing either in person or by telephone prior to issuing the notices the consequences of a dismissal on such grounds are unclear sec_6330 provides for the suspension of collections and the statute_of_limitations during the pendency of a section - - b hearing and any appeal therefrom ’ it does not appear that congress used the adjective pending in sec_6330 e in any special sense and it is arguable that all sec_6330 suspensions end upon our dismissal for lack of jurisdiction of a case in which pursuant to sec_6330 we are the only court to which an appeal may be made moreover under the last sentence of sec_6330 a prerequisite to our jurisdiction to enjoin any collection action is the timely filing of an appeal under sec_6330 i have found no authority that an appeal can be timely filed with a court that lacks ' sec_6330 provides e suspension of collections and statute_of_limitations --- in general except as provided in paragraph 1f a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 relating to collection after assessment sec_6531 relating to criminal prosecutions or sec_6532 relating to other suits shall be suspended for the period during which such hearing and appeals therein are pending in no event shall any such period expire before the 90th day after the day on which there is a final_determination in such hearing notwithstanding the provisions of sec_7421 the beginning of a levy or proceeding during the time the suspension under this paragraph is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates -- jurisdiction to hear that appeal if it cannot be then we lack jurisdiction to enjoin any collection action following our dismissal for lack of jurisdiction certainly sec_6330 entitles a taxpayer to a hearing see sec_6330 b it is a matter of statutory interpretation however whether there can be no determination under sec_6330 and thus no basis for court review if there is no hearing the review of an administrative action of an agency is not a normal task for us in a proceeding before the tax_court to redetermine a deficiency we find facts de novo see sec_6214 o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 62_tc_324 but see eg sec_7429 b providing for our review of jeopardy_levy or assessment proceedings and sec_6404 providing for our review of whether respondent’s failure to abate interest was an abuse_of_discretion there is an extensive jurisprudence dealing with court review of agency administrative actions the administrative_procedure_act apa u s c secs in o’ dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 the court_of_appeals for the fourth circuit stated we agree that the tax_court is not subject_to the administrative_procedure_act that statement was made in the context of the court’s stating that in redetermining a deficiency the tax_court is not a reviewing court reviewing the record of an administrative agency but rather is a court reviewing facts de novo - - hereafter sections of which are cited apa provides the basic structure of federal administrative law as discussed immediately below i believe that various provisions of the apa inform our authority and our jurisdiction under sec_6330 a i believe that the apa is persuasive evidence for the proposition that the failure to accord a taxpayer a sec_6330 hearing does not deprive us of jurisdiction to review a sec_6330 determination b administrative_procedure_act sec_6330 establishes our jurisdiction to consider an appeal from an adverse sec_6330 determination t he tax_court shall have jurisdiction with respect to such matter sec_6330 a sec_6330 does not however specify our remedial powers in such situation such with respect to court review of an appeals officer’s sec_6330 determination the legislative_history of sec_6330 states that where the validity of the tax_liability was properly at issue in the sec_6330 hearing the reviewing court is to review such liability on a de novo basis and with respect to other aspects of the appeals officer’s determination the reviewing court is to review such aspects for abuse_of_discretion see h conf rept 1998_3_cb_747 which accompanied h_r 105th cong the bill that when enacted became the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_3401 b of such act added sec_6330 see also 114_tc_176 referring to legislative_history the conference_report does not specify that if we find an abuse_of_discretion we are to fashion an alternative -- - powers are established in part by apa sec_706 in pertinent part apa sec_706 provides the reviewing court shall -- hold unlawful and set_aside agency action findings and conclusions found to be -- a arbitrary capricious an abuse_of_discretion or otherwise not in accordance with the law d without observance of procedure required_by_law emphasis added if sec_6330 requires a hearing before a determination can be made then we as a reviewing court can set_aside the determination as not in accordance with the law or without observance of procedure required_by_law to do so however we must have jurisdiction over the matter that of course is provided by sec_6330 to hold that we have no jurisdiction to exercise our authority under apa sec_706 makes no sense the application of apa sec_706 is established by other provisions of the apa in pertinent part apa sec_702 provides a person suffering legal wrong because of agency action or adversely affected or aggrieved by agency action within the meaning of a relevant statute is entitled to judicial review thereof in full apa sec_703 provides the form of proceeding for judicial review is the special statutory review proceeding relevant to the subject matter in a court specified by statute or in the absence or inadequacy thereof any applicable form of legal action including actions for declaratory judgments or writs of prohibitory or mandatory injunction or habeas corpus in a court of competent jurisdiction if no special statutory review proceeding is applicable the action for judicial review may be brought against the united_states the agency by its official title or the appropriate officer except to the extent that prior adequate and exclusive opportunity for judicial review is provided by law agency action is subject_to judicial review in civil or criminal proceedings for judicial enforcement emphasis added it seems to me that the underscored language fits a sec_6330 appeal exactly if indeed a sec_6330 hearing is a prerequisite to a sec_6330 determination then by all means we should hold the determination to be unlawful and set it aside or take other appropriate action if we are going to set the determination aside we should do so in the manner prescribed by congress in enacting the apa and not by disclaiming the jurisdiction to do so c conclusion notwithstanding the failure of respondent’s appeals officer to offer a taxpayer a hearing before making a sec_6330 c determination such determination is valid in the sense that we have jurisdiction under sec_6330 to review the -- - determination and if appropriate set it aside or take other appropriate action and if necessary enjoin any improper collection action by respondent il sec_6330 hearing a introduction in 115_tc_417 we dismissed for lack of jurisdiction on the grounds that the appeals officer had made an invalid determination because he had not provided the taxpayers with an opportunity for a hearing either in person or by telephone prior to making that determination id pincite- implicit in our disposition of meyer is some notion of what is normative for a hearing since we found that the appeals officer had communicated with the taxpayers prior to making his determination id pincite it seems safe to conclude that such communication wass in writing and that an implicit holding in meyer is that at least without the taxpayer’s agreement an exchange of correspondence does not constitute a hearing i believe that we are in error when we dictate to respondent the particulars of a sec_6330 hearing b the instant case in the instant case the majority finds the following on account of respondent’s issuing a notice_of_intent_to_levy petitioners requested a sec_6330 hearing by the request petitioners raised as an issue only the validity of the assessment in response to the request the appeals officer wrote to them telling them that the validity of the assessment had been verified and instructing them if they wished to discuss other matters to contact him by a date certain or he would make a sec_6330 determination petitioners failed to contact him and he made the specified determination respondent’s position is that the exchange of correspondence between petitioners and the appeals officer satisfied petitioners’ right to a sec_6330 hearing respondent argues that by correspondence petitioners informed the appeals officer of their arguments the appeals officer then considered those arguments and by correspondence addressed them and therefore petitioners had a hearing and the appeals officer’s determination should be sustained it agree with respondent since within wide parameters it is for respondent to decide what constitutes a sec_6330 b hearing i disagree with the implicit holding in meyer v commissioner supra that an exchange of correspondence cannot constitute a hearing again the apa and cases construing it are at the center of the relevant jurisprudence c administrative_procedure_act introduction the conclusions i reach are that absent a requirement in sec_6330 that a sec_6330 hearing be on the record or - - language in sec_6330 that can only refer to an oral hearing we cannot introduce a generally applicable in-person or telephonic ie oral interview requirement into the proceedings that respondent has established for sec_6330 hearings and that respondent has established permissible procedures that were followed in this case adjudications the apa governs certain aspects of both rule making and adjudications by federal agencies see eg apa sec_553 rule making and adjudications apa sec_551 defines adjudication as agency process for the formulation of an order in pertinent part apa sec_551 defines order as the whole or a part of a final disposition whether affirmative negative injunctive or declaratory in form of an agency in a matter other than a rule making although many categories of agency actions could fit within the apa definitions of either adjudication or rule making apa sec_551 the determination contemplated in sec_6330 and which we review pursuant to sec_6330 1s within the meaning of the apa an adjudication for an authoritative discussion of both rule making and adjudications under the apa see davis pierce administrative law treatise chs and 3d ed see also davis pierce supra ch with respect to the constitutional requirement of due process --- - apa sec_554 through describe a process of formal adjudication that includes elements of a judicial trial ina civil_proceeding among those elements are the right to an evidentiary hearing at which the party is entitled to present his case or defense by oral or documentary_evidence to submit rebuttal evidence and to conduct such cross-examination as may be reguired for a full and true disclosure of the facts apa sec_556 apa sec_554 however requires an agency to employ this formal trial-type procedure only in an adjudication required by statute to be determined on the record after opportunity for an agency hearing a formal adjudication no such requirement for an on-the-record hearing appears in sec_6330 and we have by inference in 115_tc_35 concluded that a determination under sec_6330 is not a formal adjudication in davis we precluded the taking of testimony under oath or the compulsory attendance of witnesses see id pincite those are elements of a formal adjudication specifically provided for in apa sec_556 and in davis we inferred correctly that a determination under sec_6330 is not a formal adjudication see 410_us_224 distinguishing between a rule to be made after hearing and the requirement that a rule be made on the record after opportunity for an agency hearing - if an adjudication is not within the relatively narrow scope of apa sec_554 the only provision of the apa that prescribes procedures applicable to the adjudication is apa sec_555 that section requires only that an agency permit a party to be represented by counsel or other authorized representative permit a person to obtain a copy of any data or evidence she provides and provide a brief statement of the grounds for denying an application or petition vermont yankee nuclear power corp in vt yankee nuclear power corp v natural res def council inc 435_us_519 the supreme court held that courts cannot compel an agency to use rule making procedures beyond those required by statute or by the constitution in 496_us_633 the court made clear that its holding in vermont yankee applied to agency adjudications vermont yankee stands for the general proposition that courts are not free to impose upon agencies specific procedural reguirements that have no basis in the apa id pincite the meaning of the term hearing in united_states v fla e coast ry co supra the supreme court looked to the apa to determine the meaning of the phrase after hearing in a statute that empowered the interstate commerce commission after hearing to engage in certain rule - - making see id pincite n with respect to the apa the court said turning to that act we are convinced that the term hearing' as used therein does not necessarily embrace either the right to present evidence orally and to cross-examine opposing witnesses or the right to present oral argument to the agency's decisionmaker id pincite the court held that the apa requires an agency to use formal rule making procedures including an oral evidentiary hearing only when pursuant to apa sec_553 rules are required by statute to be made on the record after opportunity for an agency hearing see id pincite- if the statute requires the agency only to make rules after hearing the agency is free to use informal rule making procedures even if the agency bases its rule on consideration of contested factual issues united_states v fla e coast ry co supra involved rule making although the supreme court has not yet addressed directly the question of whether the reasoning of fla e coast ry co also applies to agency adjudications professors davis and pierce in their respected treatise on administrative law davis pierce administrative law treatise 3d ed conclude that there are three reasons to believe that it does first the language in apa sec_553 that triggers the requirement to use formal rule making is identical to the language in apa sec_554 that triggers a requirement to use -- - formal adjudication in both cases formal procedures are required only when an agency action is required by statute to be made on the record after opportunity for an agency hearing second recent opinions of the courts of appeals support the view that the fla e coast ry co reasoning that hearing can mean a written exchange of views applies to adjudications as well as to rule makings third fla fe coast ry co considered in conjunction with vt yankee nuclear power corp v natural res def council inc supra pension benefit guar corporation v liv corp supra and a third case 467_us_837 suggest that the supreme court would hold that the requirements of a hearing can be satisfied by an informal written exchange of views in most adjudicatory contexts see davis pierce supra sec pincite chevron in chevron u s a inc v natural res def council inc supra the supreme court established the framework for judicial review of an agency's interpretation of a statute under its administration at the outset a court must ask whether congress has directly spoken to the precise question at issue id pincite if so then the court must give effect to the unambiguously expressed intent of congress and may not defer to a contrary agency interpretation id pincite if the statute - - is silent or ambiguous with respect to the specific issue however the court proceeds to ask whether the agency's answer is based on a permissible construction of the statute id pincite if so then the court must defer to the agency's construction the chevron framework has been applied in determining that an agency can interpret the term hearing to mean a written exchange of views see eg 873_f2d_1477 d c cir when formal adjudication is required with a note of caution professors davis and pierce reach the following conclusion the sequence of opinions in florida east coast vermont yankee chevron and liv suggests strongly that the supreme court is increasingly reluctant to require an agency to use formal adjudicatory procedures unless congress has explicitly directed an agency to do so either by requiring the agency to act on the record or by describing the nature of the required hearing with language that can only refer to an oral evidentiary hearing davis pierce supra sec pincite i reach the same conclusion moreover we have concluded that sec_6330 does not require a formal adjudication ie an on-the-record hearing see supra sec ii c discussion of davis section professors davis and pierce caution some caution 1s necessary in interpreting and applying this generalization however because of the court’s countervailing tendency to interpret ambiguous statutory provisions in a manner that avoids the need to resolve difficult issues of constitutional law davis pierce supra sec pincite - does not contain language that can refer only to an oral evidentiary hearing that leaves for consideration whether respondent’s regulations sec_301_6330-1t temporary proced admin regs fed reg date which fail to accord taxpayers an oral interview are a permissible construction of the statute under chevron u s a inc v natural res def council inc supra i believe that they are chevron analysis nothing in the language of sec_6330 can be interpreted as congress’s having directly spoken to whether a sec_6330 hearing must include an oral interview moreover in 115_tc_35 we found that congress intended an informal administrative hearing of the type that traditionally had been conducted by appeals and was prescribed by sec_601_106 statement of procedural rules those procedural rules contemplate that appeals may grant a conference but do not require an oral interview sec_601_106 statement of procedural rules at any conference granted by the appeals moreover respondent’s publication rev collection appeal rights specifically addresses procedures applicable to a sec_6330 hearing the publication states that at the time a taxpayer requests a sec_6330 hearing she must address all of her reasons for disagreeing with the proposed collection action the publication further states -- p7 - the office of appeals will contact you to schedule a hearing your hearing may be held either in person by telephone or by in the instant case the exchange of correspondence correspondence between the appeals officer and petitioners ending with the appeals officer’s offer to discuss other matters constitutes a hearing as contemplated in publication it conclude that sec_301_6330-1t temporary proced admin regs supra is a permissible construction of sec_6330 conclusion as expressed supra section ii c i conclude that we cannot introduce a general oral interview requirement into the proceedings that respondent has established for sec_6330 b hearings and that respondent has established permissible procedures that were followed in this case chief_counsel advisory date referred to by some of the dissenters states appeals would strive to grant at a minimum face-to-face conferences to all requesting taxpayers the advisory states a goal not a mandate the record in watson v commissioner tcmemo_2001_213 contains a memorandum from respondent’s counsel emphasizing that the advisory expresses an aspiration moreover the usual view of this court is that even revenue rulings an official publication of respondent’s which the advisory is not get no deference since they are merely opinions of a lawyer in the agency see eg n ind pub serv co v commissioner 105_tc_341 affd f 3d 7th cir but see 533_us_218 for a discussion of the deference less than chevron_deference owed to certain agency interpretations of a statute - - d constitutional due process due process does not require that the taxpayer be accorded an opportunity for an oral hearing prior to respondent enforcing its collection proceedings prior to taxpayers did not have the right to any form of a hearing before collection actions were taken that pre-1998 collection process was challenged by taxpayers on constitutional due process grounds the supreme court however held that respondent’s administrative lien and levy procedures did not violate constitutional due process standards see 283_us_589 where the supreme court stated the right of the united_states to collect its internal revenue by summary administrative proceedings has long been settled where as here adequate opportunity is afforded for a later judicial determination of the legal rights summary proceedings to secure prompt performance of pecuniary obligations to the government have been consistently sustained id pincite fn ref omitted see also eg 491_f2d_725 9th cir no requirement that judicial hearing be held prior to levy however even if due process required a hearing prior to collection respondent is not necessarily obligated to provide an oral hearing the fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and ina meaningful manner ’ 424_us_319 quoting 380_us_545 - - in eldridge the supreme court held that the decision to terminate disability benefits based on written evidence did not violate the recipient’s right to due process what was particularly significant to the court in making its determination that an oral hearing was not required was that the decision to terminate disability benefits generally does not involve issues of veracity and credibility id pincite likewise the kinds of issues that a taxpayer may raise at a sec_6330 hearing such as collection alternatives are generally not issues that require the appeals officer to evaluate the taxpayer’s veracity or credibility d ue process is flexible and calls for such procedural protections as the particular situation demands ’ id pincite quoting 408_us_471 in light of the fact that the taxpayer has the opportunity for judicial review due process does not require that the sec_6330 hearing be oral whalen beghe and thornton jj agree with this concurring opinion -- - beghe j concurring i am in complete agreement with the decisions in this case to take jurisdiction and to uphold respondent’s determination and authority to proceed with the levy for the reasons summarized in my dissent in johnson v commissioner t c _ i disassociate myself from the comments in the majority opinion herein lunsford v commissioner t c _ jurisdictional issue slip op pincite regarding jurisdiction under sec_6330 when the underlying tax is one over which we normally lack jurisdiction halpern j agrees with this concurring opinion --- - foley j dissenting i respectfully disagree with the majority’s analysis and holding in order to assert jurisdiction deny petitioners their statutorily mandated hearing and expedite the collection process the majority have bifurcated this case into two opinions both of which obfuscate the issues ignore an unambiguous statute and avoid addressing the most critical issue does the exchange of correspondence between respondent and petitioners constitute the hearing required by sec_6330 prior to overruling 115_tc_417 and taking jurisdiction the majority must first answer this question the majority did not do so undaunted by the facts and the law the majority usurp jurisdiction over this matter and simply assert that regardless of whether there was a hearing the purported determination is valid and we have jurisdiction majority op p under the majority holding virtually any piece of paper entitled notice_of_determination concerning collection action s under sec_6320 and or confers jurisdiction on this court and may ultimately deprive the taxpayer of his statutory right to a hearing the meyer holding is correct in meyer v commissioner supra the appeals officer did not offer the taxpayers a hearing yet proceeded to issue a - - determination’ letter we held in meyer that the failure to offer a hearing invalidated the determination and thus prevented us from having jurisdiction over the case in meyer we were correct in relying on 114_tc_492 and stating sec_6330 contemplates that an appeals_office hearing if duly requested by the taxpayer must precede the issuance of a determination_letter meyer v commissioner supra pincite because conducting a hearing is so fundamental to sec_6330 the failure to do so precludes issuance of a determination under sec_6330 offiler v commissioner supra pincite and invalidates any purported determination we have no jurisdiction over and may not adjudicate a matter if there has been no hearing sec_6330 is unambiguous ’ ‘references to a determination are not intended to imply whether it is a determination that meets the requirements of sec_6330 d and e when interpreting an unambiguous statute it is not necessary to consider the legislative_history nevertheless we note that the legislative_history accompanying sec_6330 further supports our position congress promulgated sec_6330 to establish formal procedures designed to insure due process where the irs seeks to collect taxes by levy s rept pincite 1998_3_cb_537 the senate_finance_committee stated that the commissioner would pursuant to sec_6330 be required to afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property id see also h conf rept pincite 1998_3_cb_747 if the taxpayer demands a hearing the proposed collection action may not proceed until the hearing has concluded and the appeals officer has issued his or her determination the temporary regulations relating to sec_6330 are fully consistent with the legislative_history of the continued - - this section provides that if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals emphasis added the entire statutory scheme of sec_6330 contemplates that there can be a determination only after a hearing is held the first reference in sec_6330 to the determination is in paragraph of subsection c entitled matters considered at hearing indeed sec_6330 which provides for the taxpayer to appeal a determination issued pursuant to sec_6330 to this court or in certain cases to the district_court 1s entitled proceeding after hearing see 523_us_224 stating that the heading of a section is a tool available for the resolution of a doubt about the meaning of a statute the determination is the end product of the hearing process thus it 18s contrary to sec_6330 to conclude that a purported determination prepared without the benefit of a hearing is valid in short either there can be no determination without a hearing or continued statute sec_301_6330-1t d proced admin regs fed reg date if a taxpayer requests a cdp hearing under sec_6330 the cdp hearing will be held with appeals sany reference to a request for a hearing shall be considered a reference to a request meeting the requirements of sec_6330 b e a timely request unless otherwise stated - -- any purported determination is invalid in either case the court simply does not have jurisdiction offiler v commissioner supra provides the basis upon which meyer v commissioner supra was decided in offiler the taxpayer did not timely request a hearing under sec_6330 we held that because no sec_6330 hearing was requested appeals made no determination pursuant to sec_6330 offiler v commissioner supra pincite and therefore we did not have jurisdiction under sec_6330 id pincite 116_tc_255 and 116_tc_263 also provide strong support for the holding in meyer the court in both kennedy and moorhous relies on offiler for its conclusion in each of those cases that because the taxpayer failed to request timely an appeals_office hearing the appeals_office was not required to conduct such a hearing and the so-called decision letter that the appeals_office issued was not and did not purport to be a determination_letter pursuant to sec_6320 or sec_6330 moorhous v commissioner supra pincite kennedy v commissioner supra pincite implicit in the holdings of offiler kennedy and moorhous is that the appeals_office may make the determination under sec_6330 only after a taxpayer requested hearing is held see offiler v commissioner supra pincite kennedy v commissioner supra pincite moorhous v commissioner supra pincite if a - - taxpayer does not request a hearing obviously no hearing is held and there can be no determination issued pursuant to sec_6330 if a taxpayer requests a hearing and the appeals_office does not hold such a hearing the appeals_office may not issue a determination pursuant to sec_6330 as was the case in offiler kennedy and moorhous or if the appeals_office purports to issue a determination pursuant to sec_6330 any such purported determination is not valid only after a hearing is held may a determination be issued see sec_6330 only after such a hearing is held and after such a determination is made may a taxpayer appeal that determination to this court or in certain cases to the district_court see sec_6330 entitled proceeding after hearing emphasis added rationale for holding is unpersuasive in tandem the majority’s holdings in lunsford vv commissioner t cc __ lunsford ii and this case are groundless assertions of jurisdiction and authority the majority attempt to justify their holding that we have jurisdiction by asserting that an inquiry into whether the appeals_office failed to hold a hearing requested by the taxpayer is an exercise of looking behind the notice_of_determination majority op pp they assert that to look behind the notice_of_determination to assess its validity is contrary to case law regarding the validity of a notice_of_deficiency id - - our jurisprudence relating to the validity of notices of deficiency is not applicable to this case here we have an unambiguous statute that requires respondent upon a taxpayer’s request to hold a hearing if the hearing is not held there can be no determination or any purported determination is invalid assuming arguendo that the majority were correct in relying on the jurisprudence relating to the validity of notices of deficiency the majority may not rely only on certain cases to the exclusion of others where we have analyzed the facts and circumstances surrounding the issuance of a notice_of_deficiency those cases include instances where the tax was assessed and paid at the time the notice_of_deficiency was issued 46_tc_262 where the court must determine whether the notice was sent to the last_known_address of the taxpayer 91_tc_1019 and affected items cases where partners failed to receive notification of the underlying partnership proceeding as required by sec_6223 102_tc_683 applying the foregoing jurisprudence when considering whether the notice_of_determination is sufficient to grant us jurisdiction it is necessary and appropriate to assess whether petitioners had a hearing -- - the stare_decisis doctrine is violated the majority are so determined to expedite the collection process they opt to overrule 115_tc_417 sua sponte the parties do not question and have not briefed the rule established by meyer moreover in overruling meyer the majority ignore existing case law ie offiler moorhous and kennedy and show no regard for stare_decisis the means by which we ensure that the law will not merely change erratically but will develop in a principled and intelligible fashion that doctrine permits society to presume that bedrock principles are founded in the law rather than in the proclivities of individuals and thereby contributes to the integrity of our constitutional system of government both in appearance and in fact any detours from the straight path of stare_decisis in our past have occurred for articulable reasons and only when the court has felt obliged to bring itss opinions into agreement with experience and with facts newly ascertained 285_us_393 52_sct_443 76_led_815 brandeis j dissenting 474_us_254 there are no articulable reasons for overturning meyer except the majority’s desire to relieve respondent of the burden of holding hearings for those taxpayers respondent and the court deem to have meritless arguments see lunsford ii we do not believe that it is either necessary or productive to remand this case the majority’s only explicit justification for ignoring the doctrine_of stare_decisis is that meyer v commissioner supra has resulted in unjustified delay in the resolution of cases majority op p unjustified delay from whose perspective -- - the delay was created by the appeals officer’s failure to follow the sec_6330 mandate to hold a hearing moreover ina case where a taxpayer maintains a proceeding in the court primarily for delay we are authorized to impose a penalty under sec_6673 a although the majority state that meyer was decided in the nascent stages of our jurisprudence majority op p there are no new experiences or newly ascertained facts that would warrant revisiting the jurisdictional issue in meyer see 285_us_393 meyer was decided less than year ago yet an indeterminate number of case dispositions e by way of settlement and orders have relied on it the court’s flip-flopping creates unnecessary and unwarranted instability in the law in sum the determination is the end product of the hearing process either there can be no determination without a hearing or any purported determination is invalid the court simply does not have jurisdiction chiechi laro vasquez and marvel jj agree with this dissenting opinion -- -- vasquez j dissenting i agree with judge foley’s dissent however i write separately to emphasize certain points the majority’s opinion in this case is at best dicta and at worst an advisory opinion rather than finding as a fact whether or not petitioners received a hearing before an appeals officer the majority avoids this important issue if petitioners received a hearing then the majority’s discussion of 115_tc_417 is dicta we should not be deciding the issue of what happens if there is no hearing if these are not the facts of this case as recently as date we held sec_6330 d provides for judicial review of the determination resulting from the sec_6330 hearing watson v commissioner tcmemo_2001_213 emphasis added in the past few months the rule that a taxpayer must have a sec_6330 hearing prior to judicial review has not proven to defy practical workability related principles of law have not so far developed as to have left the old rule no more than a remnant of abandoned doctrine and facts have not so changed as to have robbed the old rule_of significant application or justification 505_us_833 citations omitted furthermore stare_decisis assumes increased importance when the antecedent case involved the construction of a statute 607_f2d_1369 d c cir - - affg 67_tc_352 in such a case congress can cure any error made by the court and until it does the bar and the public are justified in expecting the court except in the most egregious cases not to depart from the previous interpretation 97_tc_94 285_us_393 brandeis j dissenting additionally in illustrating the provisions relating to our jurisdiction the temporary treasury regulations provide q-f5 what issue or issues may the taxpayer raise before the tax_court or before a district_court if the taxpayer disagrees with the notice_of_determination a-f5 in seeking tax_court or district_court review of appeal’s notice_of_determination the taxpayer can only ask the court to consider an issue that was raised in the taxpayer’s cdp hearing sec_301_6330-1t f q a-f5 temporary proced admin regs fed reg date emphasis added thus if there is no hearing there are no issues for us to review sec_6330 further demonstrates the problems associated with taking jurisdiction when a taxpayer did not receive a sec_6330 hearing sec_6330 provides that if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing shall be suspended for the period during which such hearing and appeals therein are pending collection therefore cannot proceed until there has - al --- been a hearing if the irs is prevented by statute from collecting because the levy action is suspended until there is a hearing then what will the irs be able to do after we render our opinion nothing----because there was no hearing foley j agrees with this dissenting opinion
